IN THE SUPREME COURT OF TEXAS

                                 No. 08-0805

    IN RE  JINDAL SAW LIMITED, JINDAL ENTERPRISES LLC, AND SAW PIPES USA

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed September  29,  2008,
is granted.   All trial court proceedings in Cause No.  370,130-401,  styled
Yvonne Lara, individually, as  personal  representative  of  the  Estate  of
Carlos L. Lara, deceased, and as next friend for Tina Lara and Joe  Lara  v.
Jindal Saw Limited, Jindal Enterprises LLC, and Saw Pipes USA, Inc., in  the
Probate Court No 1 of Harris  County,  Texas,  are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 24, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk